STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re M. C. SURLINE, Minor.                                         June 23, 2016

                                                                    No. 330080
                                                                    St. Clair Circuit Court
                                                                    Family Division
                                                                    LC No. 14-000150-NA


Before: MURPHY, P.J., and SAAD and BORRELLO, JJ.

PER CURIAM.

       Respondent father appeals as of right from an order terminating his parental rights to the
minor child pursuant to MCL 712.19b(3)(c)(i), (g), and (j). For the reasons set forth in this
opinion, we affirm.

                                       I. BACKGROUND

       In June 2014, the trial court authorized a petition seeking court jurisdiction over the
minor child and his five siblings, who had other fathers. According to the petition, the mother
had a Children’s Protective Services (CPS) history dating back to 2008 involving physical
neglect of her children, improper supervision, substance abuse, and domestic violence.
Respondent father had had little contact with his son, having seen the child only three times since
moving out of St. Clair County in 2009. An amended petition further alleged that respondent
was $4,600 behind on his child support obligations. Respondent denied the allegations and the
matter was set for trial. In the meantime, the minor child was placed in foster care.1

        Respondent failed to appear at the August 13, 2014 trial, resulting in a default against
him. The trial court took testimony from the mother and assumed jurisdiction over the minor
child.2 The trial court ordered respondent to comply with a treatment plan that required him to
maintain a sufficient legal source of income and suitable housing, refrain from drug use, and
provide verification of same. Respondent was also to complete psychological and/or psychiatric


1
  The siblings of the other minor child who shared the same mother were placed with their
respective fathers.
2
 The mother previously admitted the allegations and consented to court jurisdiction over the
minor child and his siblings. Additionally, we note that the mother did not file an appeal.


                                                -1-
evaluations, engage in counseling and a life skills and/or parent mentor program, maintain
regular contact with his worker, and cooperate with referrals. The foster care worker was to
coordinate respondent’s parenting time.

        The trial court conducted review hearings from the fall of 2014 through spring of 2015
and entered orders that directed respondent to comply with the above components of his
treatment plan. During this time frame, respondent told various case workers that he would not
participate in services or visit his child. In May 2015, respondent was incarcerated on a drug
charge.

       At the August 2015 combined review/permanency planning hearing, the trial court
granted the case worker permission to file a petition to terminate respondent’s parental rights and
suspended his parenting time, and as a result, a termination petition was submitted to the trial
court on August 7, 2015. The petition alleged that respondent was incarcerated in the Monroe
County jail for a drug offense, with a projected release date of January 2016, and recited
respondent’s lack of compliance with his treatment plan.

       The termination hearing began on September 2015. The Referee received testimony and
found that legally sufficient grounds to terminate respondent’s parental rights existed. In so
concluding the Referee found, in relevant part:

               The evidence provided at trial was clear and convincing that the
       conditions that led to the original adjudication continue to exist and there is no
       likelihood that the conditions can be rectified within a reasonable time
       considering the children’s ages. Neither the respondent mother nor respondent
       father has been able to obtain and maintain housing or employment. [Mother]has
       spent a substantial period of time during the temporary wardship in jail, and
       [Respondent] is currently in jail until January, 2016. It is also clear and
       convicting that neither parent has been able to provide proper care or custody for
       their child or children. The evidence is clear and convincing that neither parent
       has substantially complied with the dispositional orders entered in the temporary
       wardship. Therefore, the court finds that there is clear and convincing evidence
       that the grounds for termination of the parental rights of respondent mother, [] and
       respondent father, [], have been established pursuant to MCL 712A.19b(3)(c)(i),
       (g) and (j).

        In finding that termination of respondent’s parental rights was in the minor child’s best
interests, the court mentioned respondent’s criminality, history of substance abuse, and lack of a
relationship and bond with his child. Thereafter, the trial court adopted the above findings and
entered its order that terminated respondent’s parental rights. This appeal then ensued.

                                         II. ANALYSIS

        In order to terminate parental rights, the trial court must find that at least one of the
statutory grounds for termination in MCL 712A.19b(3) has been met by clear and convincing
evidence. In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011). The trial court’s decision is
reviewed for clear error. In re Trejo, 462 Mich 341, 356-357; 612 NW2d 407 (2000). A finding

                                                -2-
of fact is clearly erroneous if, although there is evidence to support it, this Court is left with a
definite and firm conviction that a mistake was made. In re Mason, 486 Mich 142, 152; 782
NW2d 747 (2010).

       Termination was based on MCL 712A.19b(3)(c)(i), (g), and (j), which permit termination
of parental rights under the following circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

       Respondent initially claims that reversal is required because DHHS failed to make
reasonable efforts to provide him with services. Generally, reasonable reunification efforts must
be made to reunite the parent and child unless certain aggravating circumstances exist. Mason,
486 Mich at 152; In re Frey, 297 Mich App 242, 247; 824 NW2d 569 (2012); MCL
712A.19a(2). However, while DHHS has a responsibility to expend reasonable efforts to
provide services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered. Frey, 297 Mich App at 248.

        Here, two case workers testified about the efforts they made toward reunification.
Respondent was difficult to contact initially and then informed workers he would not participate
in services or visit his child. He never participated in any services although referrals were made
in his home county to accommodate his reluctance to return to St. Clair County due to his
outstanding warrant. Though offered visits with his child, he never visited his child during the
pendency of this case. The record shows that reasonable efforts at reunification were attempted,
but that respondent rejected those efforts. The fact that there was no detailed testimony about
what specific referrals were made in no way indicates a lack of reasonable efforts. Given these
circumstances, respondent’s claim is completely without merit.



                                                -3-
         Moreover, we reject respondent’s claim that reversal is required because some of the
court’s findings were not supported by the evidence. The trial court did not clearly err in its
findings that respondent failed to maintain housing and had substance abuse issues, given his
incarceration for months on a drug offense. Although the court misstated the evidence on
whether the St. Clair County worker personally made a referral, this was a minor point not
critical to the court’s decision regarding the statutory grounds.

        Finally, respondent argues that the trial court clearly erred in finding that MCL
712A.19b(3)(c)(i), (g), and (j) had been established. More than a year passed between the initial
disposition order and termination of respondent’s parental rights. The condition that led to the
court taking jurisdiction was respondent’s lack of involvement with his child. Respondent
continued to refuse visits with his son during the pendency of this case and refused to engage in
services necessary for reunification. Further, respondent’s involvement with drugs resulted in
his incarceration and inability to care for the child. The evidence established respondent’s
continued and long-standing disinterest in his child, involvement in drugs leading to
incarceration, and refusal to engage in services necessary for reunification with his child. The
trial court could properly consider respondent’s failure to comply with his treatment plan as an
indication that the neglect that had been shown would continue. See In re Miller, 182 Mich App
70, 83; 451 NW2d 576 (1990). All of these circumstances justified the trial court’s decision to
terminate respondent’s parental rights. Accordingly we assign no error to, but instead affirm the
trial court’s findings of fact and conclusions of law.

       Affirmed.



                                                           /s/ William B. Murphy
                                                           /s/ Henry William Saad
                                                           /s/ Stephen L. Borrello




                                               -4-